




Exhibit 10.27
FORM OF
CUSTODIAN AGREEMENT
FOR WHITETAIL ROCK SLAB FUNDS
This Agreement, effective [DATE] (the “Effective Date”), made by and among
Whitetail Rock SLAB Fund [ROMAN NUMERAL], LLC, a Nebraska limited liability
company (the “Fund”), Whitetail Rock Fund Management, LLC, a Nebraska limited
liability company, in its capacity as manager of the Fund (the “Manager”) and
Union Bank and Trust Company, Lincoln, Nebraska (the “Custodian”), a duly
organized state bank with principal offices in Lincoln, Nebraska.
RECITALS
A.    The Manager desires to appoint Custodian as custodian of the Fund’s
securities and cash, and Custodian is willing to act in such capacity upon the
terms and conditions herein set forth; and
B.    Custodian in its capacity as custodian hereunder will also collect and
apply the interest on said securities in the manner and to the extent herein set
forth.
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the parties hereto, intending to be legally bound, do hereby
agree as follows:
Section 1.    The terms as defined in this Section wherever used in this
Agreement, or in any amendment or supplement hereto, shall have the meanings
herein specified unless the context otherwise requires.


Custodian shall mean Union Bank and Trust Company, in its capacity as custodian
under this Agreement.
Fund shall mean Whitetail Rock SLAB Fund [ROMAN NUMERAL], LLC.
Members shall mean the Members of the Fund as set forth in the books and records
of the Fund.
Oral Instruction shall mean an authorization, instruction or approval
transmitted to the Custodian in person or by electronic mail, telex, telephone,
telegram, telecopy or other mechanical or documentary means lacking signatures,
by the person or persons authorized by the Manager to give oral instructions on
behalf of the Fund.
Securities shall mean bonds, debentures, notes, stocks, evidences of
indebtedness, and other securities and investments from time to time owned by
the Fund and held within the United States.
Units shall mean the membership interests of the Fund, whether or not such Units
shall be evidenced by certificates.
Written Instructions shall mean an authorization, instruction, certification or
approval in form acceptable to the Custodian, signed by one or more individuals
authorized to sign Written Instructions by the Manager on behalf of the Fund.




--------------------------------------------------------------------------------




Section 2.    The Fund shall from time to time file with the Custodian a
certified copy of each resolution or authorization of the Manager authorizing
execution of Written Instructions and specifying the number of signatories
required, together with certified signatures of authorized signatories.


The Fund shall, from time to time, file with the Custodian a certified copy of
each resolution or authorization of the Manager authorizing the transmission of
Oral Instructions and specifying the person or persons authorized to give Oral
Instructions in accordance with this Agreement. Upon transmitting any Oral
Instruction, the Fund shall promptly forward to the Custodian a Written
Instruction confirming the authorization, instruction or approval transmitted by
such Oral Instruction.
Each resolution filed with the Custodian in accordance with the terms hereof
shall be considered in full force and effect and the Custodian shall be fully
protected in acting in reliance thereon until such time as it receives written
notice to the contrary.
Section 3.    The Manager, on behalf of the Fund, hereby appoints the Custodian
as custodian of the Securities of the Fund and cash from time to time on deposit
hereunder, to be held by the Custodian and applied as provided in this
Agreement. The Custodian hereby accepts such appointment subject to the terms
and conditions hereinafter provided. Such Securities and cash shall be and
remain the sole property of the Fund. Funds held by the Custodian may be
deposited in a general checking account or any other account into which the
Custodian may periodically sweep cash balances. The Securities of the Fund shall
be held by the Custodian or a recognized securities depository and shall, unless
payable to bearer, be registered in the name of the Custodian or in the name of
its nominee or in the name of a recognized securities depository. Securities,
excepting bearer securities, delivered from time to time to the Custodian upon
purchase or otherwise shall in all cases be in due form for transfer or already
registered as above provided.


The Custodian is further specifically authorized to enter into a sub-custodian
agreement with Fifth Third Bank for the holding of the Fund’s securities,
provided that the Custodian shall be subject to all the terms and conditions of
this Agreement.
Section 4.    The Fund will deposit with the Custodian the Securities owned by
the Fund at the time this Agreement becomes effective. Thereafter the Fund will
cause to be deposited with the Custodian additional Securities as the same are
purchased or otherwise acquired from time to time. The Fund will make a deposit
of cash to be held and applied by the Custodian hereunder. Thereafter the Fund
will cause to be deposited with the Custodian hereunder (i) the net proceeds of
Securities sold from time to time and (ii) the net proceeds from the sale of
Units, if any.


Section 5.    The Custodian will collect from time to time the interest on the
Securities held by it hereunder and will deposit the same in the Fund’s account.
In the event that any interest payments are received by the Fund, the Fund will
endorse to the Custodian, or cause to be endorsed, interest checks and will
issue appropriate orders to the issuers of the Securities to pay interest to the
Custodian. Subject to proper reserves, the Custodian will disburse the money
from time to time on deposit in the account to or upon the order of the Fund as
it may from time to time direct in accordance with this Agreement.


Section 6.    The Custodian is hereby authorized and directed to disburse cash
from time to time as follows:


(a)to pay amounts due to the Manager or other Members of the Fund upon receipt
of Written or Oral Instructions;




--------------------------------------------------------------------------------






(b)to pay, or provide the Fund with money to pay taxes upon receipt of
appropriate Written or Oral Instructions;


(c)for the purpose of completing the purchase of Securities purchased by the
Fund, upon receipt of (i) Written or Oral Instructions specifying the Securities
and stating the purchase price, and the name of the broker, investment banker or
other party to or upon whose order the purchase price is to be paid; and (ii)
upon receipt of such Securities by the Custodian;


(d)for the purpose of transferring to the Fund money to redeem Units, upon
receipt of Written or Oral Instructions;


(e)to pay interest, management or supervisory fees, administration fees and
costs, compensation of personnel, or operating expenses (including, without
limitation thereto, fees for legal, accounting and auditing services) as
permitted by the Fund’s Limited Liability Company Agreement, dated as of [DATE],
and to disburse cash for other proper purposes. Before making any such payment
or disbursement, however, the Custodian shall receive (and may conclusively rely
upon) Written or Oral Instructions requesting such payment or disbursement and
stating that it is for one or more of the purposes hereinabove enumerated,
provided that if the disbursement is for other proper purposes, the Written or
Oral Instructions shall state that the disbursement was authorized by the
Manager and is for a proper purpose.


Section 7.    The Custodian is hereby authorized and directed to deliver
Securities from time to time as follows:


(a)for the purpose of completing sales of Securities sold by the Fund, upon
receipt of (i) the net proceeds of sale and (ii) Written or Oral Instructions
specifying the Securities sold and stating the amount to be received and the
broker, investment banker or other party to or upon whose order the Securities
are to be delivered;


(b)for the purpose of exchanging Securities for other Securities and/or cash
upon timely receipt of (i) Written or Oral Instructions stating the Securities
to be delivered and the Securities and/or cash to be received in exchange and
the manner in which the exchange is to be made, and (ii) against receipt of the
other Securities and/or cash as specified in the Written or Oral Instructions;


(c)for the purpose of exchanging or converting Securities pursuant to their
terms or pursuant to any plan of conversion, consolidation, recapitalization,
reorganization, readjustment or otherwise, upon timely receipt of (i) Written or
Oral Instructions authorizing such exchange or conversion and stating the manner
in which such exchange or conversion is to be made, and (ii) against receipt of
the Securities, certificates of deposit, interim receipts, and/or cash to be
received as specified in the Written or Oral Instructions;


(d)for the purpose of presenting Securities for payment which have matured or
have been called for redemption upon receipt of appropriate Written or Oral
Instructions.


Section 8.    The Custodian assumes no duty, obligation or responsibility
whatsoever to exercise any voting or consent powers with respect to the
Securities held by it from time to time hereunder, it being understood that the
Fund, or the Manager on behalf of the Fund shall have the right to vote, or
consent or otherwise act with respect to such Securities. The Custodian will,
but only upon timely receipt of Written




--------------------------------------------------------------------------------




Instructions, furnish to the Fund proxies or other appropriate authorizations
with respect to Securities registered in the name of the Custodian or its
nominee so that such voting powers, or powers to consent or otherwise act may be
exercised by the Fund or pursuant to its direction.


Section 9.    The Manager will pay to the Custodian, on behalf of the Fund,
compensation for the Securities provided hereunder in an amount as set forth in
Schedule A hereto attached, or as shall be set forth in amendments to such
schedule approved by the Manager and the Custodian.


Section 10.    Except as otherwise expressly provided by law, the Custodian
assumes no duty, obligation or responsibility whatsoever to handle, forward, or
process in any way notices of stockholder meetings, proxy statements, annual
reports, conversion notices, call notices, or other notices or written materials
of any kind sent to the registered owners of securities (hereafter referred to
as “notices and materials”), excluding only stock certificates and dividend and
interest payments, it being understood that responsibility for obtaining such
notices and materials, and for taking action thereon, is the sole responsibility
of the Fund and its investment advisers, and not the responsibility of the
Custodian. As an accommodation only, the Custodian will make reasonable efforts
to forward such notices and written materials as it receives to the Fund, but
makes no warranty or representation that all notices and materials will be
forwarded, and the Fund hereby agrees that it shall make no claim whatsoever
against the Custodian for any expense, damage, or loss of any kind arising out
of or in connection with any act or omission of the Custodian, including any
intentional or negligent act or omission of the Custodian, in connection with
such notices and materials. Upon receipt by the Custodian of warrants or rights
issued in connection with the assets of the Fund, the Custodian shall enter on
its ledgers appropriate notations indicating such receipt, but shall have no
further obligation whatsoever to notify the Fund or any other person of such
receipt, or to take any action of any kind with respect to such warrants or
rights except upon receipt of Written Instructions authorizing the exercise or
sale of such warrants or rights.


Section 11.    The Custodian assumes only the usual duties or obligations
normally performed by custodians of Securities of similar investments funds. It
specifically assumes no responsibility for the management, investment or
reinvestment of the Securities from time to time owned by the Fund whether or
not on deposit hereunder, it being understood that the responsibility for the
proper and timely management, investment and reinvestment of said Securities
shall be that of the Fund and its investment advisers.


The Custodian shall not be liable for any taxes, assessments or governmental
charges which may be levied or assessed upon the Securities held by it
hereunder, or upon the income therefrom or otherwise whatsoever. The Custodian
may pay any such tax, assessment or charge and reimburse itself out of the
monies of the Fund or out of the Securities held hereunder.
Section 12.    No liability of any kind shall be attached to or incurred by the
Custodian by reason of its custody of the funds, assets, or Securities held by
it, from time to time, under this Agreement, or otherwise by reason of its
position as custodian hereunder, except only for its own gross negligence, bad
faith, or willful misconduct in the performance of its duties as specifically
set forth in this Agreement. Without limiting the generality of the foregoing
sentence, the Custodian:


(a)May rely upon the advice of counsel, who may be counsel for the Fund, the
Manager or for the Custodian, and upon statements of accountants, brokers and
other persons believed by it, in good faith, to be expert in the matters upon
which they are consulted; and for any action taken or suffered in good faith
based upon such advice or statements the Custodian shall not be liable to
anyone;






--------------------------------------------------------------------------------




(b)Shall not be liable for anything done or suffered to be done, in good faith,
in accordance with any request or advice of, or based upon information furnished
by, the Fund, the Manager or its officers or agents;


(c)Where authorized in this Agreement to act upon an Oral Instruction, may act
upon any Oral Instruction which it receives and which it believes in good faith
was transmitted by the person or persons authorized by the Manager of the Fund
to give such Oral Instructions. The Custodian shall have no duty or obligation
to request or require a confirmatory Written Instruction or to make any inquiry
or effort of certification of such Oral Instruction;


(d)Is authorized to accept a certificate of the Manager to the effect that a
resolution in the form submitted has been duly adopted by the Manager, as
conclusive evidence that such resolution has been duly adopted and is in full
force and effect;


(e)May rely and shall be protected in acting upon any signature, Written or Oral
(including telephone, telegraph or mechanical) Instruction, request, letter of
transmittal, certificate, opinion of counsel, statement, instrument, report,
notice, consent, order, or other paper or document believed by it to be genuine
and to have been signed, forwarded or presented by the purchaser, Fund or other
proper party or parties.


Section 13.    The Fund (including its successors and assigns) hereby agrees to
indemnify and hold harmless the Custodian and its successors and assigns of and
from any and all liability whatsoever arising out of or in connection with the
Custodian’s status, acts, or omissions under this Agreement, except only for
liability arising out of the Custodian’s own gross negligence, bad faith, or
willful misconduct in the performance of its duties specifically set forth in
this Agreement. Without limiting the generality of the foregoing, the Fund
(including its successors and assigns) does hereby agree to fully indemnify and
hold harmless the Custodian, its successors and assigns, from any and all loss,
liability, claims, demands, actions, suits and expenses of any nature as the
same may arise from the failure of the Fund to comply with any law, rule,
regulation or order of the United States, any State or any other jurisdiction,
governmental authority, body or board relating to the sale, registration, or
qualification of the Securities, or from the failure of the Fund to perform any
duty or obligation under this Agreement.


Upon Written request of the Custodian, the Fund shall assume the entire defense
of any claim subject to the foregoing indemnity, or the joint defense with the
Custodian of such claim, as the Custodian shall request. The indemnities and
defense provisions of this Section 13 shall indefinitely survive termination of
this Agreement.
Section 14.    This Agreement may be amended from time to time by a supplemental
agreement, in form approved by counsel, executed by the Fund and the Custodian
and amending and supplementing this Agreement in the manner mutually agreed.


Section 15.    Either the Fund or the Custodian may give sixty (60) days’
written notice to the other of the termination of this Agreement, such
termination to take effect at the time specified in the notice. In case such
notice of termination is given either by the Fund or by the Custodian, the
Manager shall promptly appoint a Successor Custodian to serve upon the terms set
forth in this Agreement as then amended and supplemented. Upon receipt of
written notice from the Fund of the appointment of such successor and upon
receipt of Written Instructions, the Custodian shall deliver such Securities and
cash as it may then be holding hereunder directly to and only to the Successor
Custodian. Unless or until a Successor Custodian has been appointed as above
provided, the Custodian then acting shall continue to




--------------------------------------------------------------------------------




act as Custodian under this Agreement. Every Successor Custodian appointed
hereunder shall execute and deliver an appropriate written acceptance of its
appointment and shall thereupon become vested with the rights, powers,
obligations and custody of its predecessor Custodian. The Custodian ceasing to
act shall nevertheless, upon request of the Fund and the Successor Custodian and
upon payment of its charges and disbursements, execute an instrument in form
approved by its counsel transferring to the Successor Custodian all the
predecessor Custodian’s rights, duties, obligations and custody.


In case the Custodian shall consolidate with or merge into any other
corporation, the corporation remaining after or resulting from such
consolidation or merger shall ipso facto, without the execution or filing of any
papers or other documents, succeed to and be substituted for the Custodian with
like effect as though originally named as such.
Section 16.    This Agreement shall take effect on the Effective Date.


Section 17.    This Agreement may be executed in two or more counterparts, each
of which when so executed shall be deemed to be an original, but such
counterparts shall together constitute but one and the same instrument.


Section 18.    Nothing contained in this Agreement is intended to or shall
require the Custodian, in any capacity hereunder to perform any functions or
duties on any holiday or other date of special observance on which the Custodian
is closed. Functions or duties normally scheduled to be performed on such days
shall be performed on, and as of, the next business day on which both the New
York Stock Exchange and the Custodian are open.


Section 19.    This Agreement shall extend to and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that this Agreement shall not be assignable by the Fund without the written
consent of the Custodian, or by the Custodian without the written consent of the
Fund, authorized or approved by the Manager.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Fund, the Manager and Custodian have caused this
Agreement to be signed as of the day and year first above written.
WHITETAIL ROCK SLAB FUND [ROMAN NUMERAL], LLC,
a Nebraska limited liability company


By:    Whitetail Rock Fund Management, LLC,     
Manager


By:        
Name:        
Title:        




WHITETAIL ROCK FUND MANAGEMENT, LLC, a Nebraska limited liability company
By:        
Name:        
Title:        


UNION BANK AND TRUST COMPANY
By:        
Name:        
Title:        


















--------------------------------------------------------------------------------




SCHEDULE A
WHITETAIL ROCK SLAB FUND [ROMAN NUMERAL], LLC
CUSTODIAL FEE AGREEMENT
The Manager will pay to the Custodian an annual fee of 0.25% of the daily
average value of the sum of the price originally paid for the Fund’s Student
Loan ABS and the Accreted Value of such Student Loan ABS as ascertained each
business day and paid monthly. Capitalized terms used in this Schedule A and not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Fund’s Limited Liability Company Agreement, as such agreement may be amended
from time to time.




